Citation Nr: 0208173	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  94-26 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a neck strain. 

2.  Entitlement to service connection for plantar warts. 

3.  Entitlement to service connection for cellulitis of the 
left ankle.

4.  Entitlement to service connection for residuals of a 
crush injury to the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from July 1982 to September 
1992.  His claims initially came before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an August 
1993 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cheyenne, Wyoming.  The case has 
since been transferred to the RO in Denver, Colorado.  The 
Board remanded the case in April 1996 for additional 
development.  That development has since been completed, and 
the case is once again before the Board for review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence legally required for the equitable disposition 
of these claims.

2.  The veteran does not have a current disability involving 
a neck strain, plantar warts, cellulitis of the left ankle, 
or residuals of a crush injury to the left hand. 


CONCLUSIONS OF LAW

1.  A neck strain was not incurred in or aggravated by 
service.  38 U.S.C.A.           §§ 1110, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.126(a)).

2.  Plantar warts were not incurred in or aggravated by 
service.  38 U.S.C.A.         §§ 1110, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.126(a)).

3.  Cellulitis of the left ankle was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.126(a)).

4.  Residuals of a crush injury to the left hand were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.126(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000 (VCAA).  Pub. L. No. 
106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the 
VCAA and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA." 

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
Pursuant to the Board's remand, the veteran underwent several 
VA examinations in 1997 to identify any disabilities which 
were incurred in service.  The Board also finds that there do 
not appear to be any outstanding medical records which are 
relevant to this appeal.  In addition, the Board finds that 
the discussions in the rating decisions, statement of the 
case and supplemental statements of the case have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Letters from the RO dated December 2001 and March 
2002 notified the veteran of the provisions of the VCAA.  The 
RO also issued a supplemental statement of the case in March 
2002, wherein it discussed the application of the VCAA to the 
veteran's appeal.  As such, compliance with VA's notification 
and duty-to-assist requirements have been accomplished, and 
additional development would serve no useful purpose. 

II.  Discussion

In 1992, the veteran filed a claim for service connection for 
a neck strain, plantar warts, cellulitis of the left ankle, 
and residuals of a crush injury to the left hand.   Although 
the veteran was treated for each of these problems in 
service, no medical evidence shows that he currently suffers 
from any of these claimed disabilities.  As such, the 
preponderance of the evidence is against each of the 
veteran's claims. 

Service connection for VA disability compensation purposes 
will be awarded to a veteran who served on active duty during 
a period of war or during a post-December 31, 1946, peacetime 
period, for any disease or injury that was incurred in or 
aggravated by a veteran's active service, or for a chronic 
disease that was initially manifested to a degree of 10 
percent or more within one year from the date of separation 
from service.  See 38 U.S.C.A.  §§ 1101, 1110, 1112, 1131, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999) (emphasis added). 

The veteran's service medical records show that he was 
treated for a neck strain, plantar warts, cellulitis of the 
left ankle, and two separate injuries to the left hand.  Each 
of these conditions resolved, however, with no current 
disability shown.  At a VA orthopedic examination in 
September 1997, the diagnoses included (1) history of 
cervical spine strain, with no residuals, no symptoms, and 
full range of motion; and (2) status post soft tissue 
injuries to his left hand with no residuals, no sequelae, and 
no current disability regarding the left hand.  By his own 
admission, moreover, the veteran told the examiner that he 
had no problem with his neck or left hand.  At a VA 
dermatological examination in November 1997, the examiner 
concluded that there was no cellulitis of the ankles and no 
warts on the veteran's feet.  

Consequently, absent a current disability involving a neck 
strain, plantar warts, cellulitis of the left ankle, or 
residuals of a crush injury to the left hand, service 
connection is not warranted for any of these claimed 
disabilities.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, and not for a past 
disability.); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted"); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(in the absence of proof of the presently claimed disability, 
there can be no valid claim). 

It is unclear whether the veteran himself believes that he 
currently suffers from any of the claimed disabilities at 
issue.  In any event, as a layperson without medical 
expertise or training, his statements are insufficient to 
prove his claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions); 
see also 66 Fed. Reg. 45,620, 45, 630 (Aug 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(2) (competency is an 
adjudicative determination).  As such, the veteran's 
statements are of limited probative value, especially in 
light of the medical evidence which fails to show a current 
disability. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for a neck strain, plantar warts, cellulitis of 
the left ankle, and residuals of a crush injury to the left 
hand.  Hence, there is not an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 
2098-2099 (2000).  Accordingly, the appeal is denied.


ORDER

The claim for service connection for a neck strain is denied.

The claim for service connection for plantar warts is denied.

The claim for service connection for cellulitis of the left 
ankle is denied.

The claim for service connection for residuals of a crush 
injury to the left hand is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

